 

Exhibit 10.2

 

Execution Version

 

BIOSCRIP, INC.

 

Director NOMINATION Agreement

 

THIS Director NOMINATION Agreement (this “Agreement”) is made and entered into
as of August 6, 2019 by and among BioScrip, Inc., a Delaware corporation (the
“Company”), and HC Group Holdings I, LLC, a Delaware limited liability company
(“Investor”). This Agreement will become effective (the “Effective Date”) only
upon the issuance of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”), at the First Merger Effective Time, as such term is
defined under that certain Agreement and Plan of Merger, dated as of March 14,
2019, by and among the Company, Investor, HC Group Holdings II, Inc., a Delaware
corporation, HC Group Holdings III, Inc., a Delaware corporation, Beta Sub,
Inc., a Delaware corporation and Beta Sub, LLC, a Delaware corporation (as
amended or modified, the “Merger Agreement”).

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the parties to this Agreement agrees as follows:

 

1.           Board Nomination Rights.

 

(a)          From the Effective Date until the date that Investor and its
Affiliates (as defined below) cease to Beneficially Own shares of Common Stock
representing at least 10% of the total voting power of the then outstanding
Common Stock, at every meeting (“Election Meeting”) of the board of directors of
the Company (the “Board”), or a committee thereof, for which directors of the
Company are appointed by the Board or are nominated to stand for election by
stockholders of the Company, Investor shall have the right to nominate for
election to the Board, or appoint to fill a vacancy on the Board, as applicable,
in each case in accordance with the Company’s Amended and Restated Bylaws (the
“Bylaws”), a number of representatives equal to the product obtained by
multiplying (a) the percentage of the total voting power of the then outstanding
Common Stock then Beneficially Owned by Investor and its Affiliates (the
“Investor Voting Control”) and (b) the authorized number of directors on the
Board, including any vacancies, with such product rounded up to the nearest
whole number in all cases (such persons, the “Nominees”). Notwithstanding the
foregoing, the number of Nominees at the Effective Date shall be eight, nothing
in this Agreement shall be deemed to modify Section 1.6 of the Merger Agreement
and in the event of a conflict between the provision of this Agreement and the
Merger Agreement, the Merger Agreement shall control. “Beneficially Own” shall
have the meaning set forth in Section 13d-3 of the Securities Exchange Act of
1934, as amended. “Affiliate” of any person shall mean any other person
controlled by, controlling or under common control with such person; where
“control” (including, with its correlative meanings, “controlling,” “controlled
by” and “under common control with”) means possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities, by contract or otherwise).

 

 

 

 

(b)          No reduction in the number of shares of Common Stock over which
Investor retains voting control shall shorten the term of any incumbent
director. At the Effective Date, pursuant to the Merger Agreement, the Board
shall be comprised of 10 members and the initial Nominees shall be Timothy
Sullivan, Elizabeth Q. Betten, Nitan Sahney, Harry M. Jansen Kraemer, Jr., John
J. Arlotta, John Rademacher, Mark Vainisi and Alan Nielsen.

 

(c)          In the event that any Nominee shall cease to serve as a director
prior to the end of a term for which it has been duly elected because of such
Nominee’s removal, death, disability, disqualification or resignation from the
Board, Investor shall be entitled to promptly designate such person’s successor
in accordance with this Agreement (regardless of the level of Investor Voting
Control at the time of such designation, unless the Investor Voting Control at
such time is less than 10% of the total voting power of the then outstanding
Common Stock, in which case the Investor shall have no right to designate a
replacement Nominee) and the Board shall use reasonable best efforts to promptly
fill the vacancy with such successor Nominee; it being understood that any such
designee shall serve the remainder of the term of the director whom such
designee replaces.

 

(d)          If a Nominee withdraws as a nominee prior to an Election Meeting or
is otherwise unable to stand for election for any other reason (whether by
reason of such person’s death, disability, disqualification or otherwise),
Investor shall be entitled to designate promptly a replacement Nominee prior to
such Election Meeting.

 

(e)          If the size of the Board is expanded, Investor shall be entitled to
nominate a number of Nominees to fill the newly created vacancies such that the
total number of Nominees serving on the Board following such expansion will be
equal to that number of Nominees that Investor would be entitled to nominate in
accordance with Section 1(a) if such expansion occurred immediately prior to an
Election Meeting, and the Board shall appoint such Nominees to the Board.

 

(f)           The Company shall use its reasonable best efforts to maintain in
effect at all times directors and officers indemnity insurance coverage on
customary and reasonable terms, and the Company’s Amended and Restated
Certificate of Incorporation and Bylaws (each as may be further amended,
supplemented or waived in accordance with its terms) shall at all times provide
for indemnification, exculpation and advancement of expenses to the fullest
extent permitted under applicable law.

 

(g)          At such time as the Company ceases to be a “controlled company” and
is required by applicable law or the Nasdaq Stock Market (the “Exchange”)
listing standards to have a majority of the Board comprised of “independent
directors” (subject in each case to any applicable phase-in periods), Investor’s
Nominees shall include a number of persons that qualify as “independent
directors” under applicable law and the Nasdaq Stock Market (the “Exchange”)
listing standards such that, together with any other “independent directors”
then serving on the Board that are not Nominees, the Board is comprised of a
majority of “independent directors”; provided, however, that nothing in this
Section 1(g) shall require the Company to cause John C. Rademacher (or his
successor as Chief Executive Officer) to resign from the Board and/or prevent
the Company from nominating John C. Rademacher or the then current Chief
Executive Officer for re-election to the Board after the Company ceases to
qualify as a “controlled company” under the rules of the Exchange if serving as
Chief Executive Officer at such time.

 

 2 

 

 

2.          Company Obligations. The Company agrees to use its reasonable best
efforts to ensure that prior to the date that Investor and its Affiliates cease
to Beneficially Own shares of Common Stock representing at least 10% of the
total voting power of the then outstanding Common Stock, (i) each Nominee is
included in the Board’s slate of nominees to the stockholders (the “Board’s
Slate”) for each election of directors; and (ii) each Nominee designated by
Investor in accordance with this Agreement is included in the proxy statement
prepared by management of the Company in connection with soliciting proxies for
every Election Meeting (each, a “Director Election Proxy Statement”), and at
every adjournment or postponement thereof, and on every action or approval by
written consent of the stockholders of the Company or the Board with respect to
the election of members of the Board. The calculation of the number of Nominees
that Investor is entitled to nominate to the Board’s Slate for any election of
directors shall be based on the Investor Voting Control immediately prior to the
mailing to shareholders of the Director Election Proxy Statement relating to
such election (or, if earlier, the filing of the definitive Director Election
Proxy Statement with the U.S. Securities and Exchange Commission). Unless
Investor notifies the Company otherwise prior to the mailing to shareholders of
the Director Election Proxy Statement relating to an election of directors, the
Nominees for such election shall be presumed to be the same Nominees currently
serving on the Board, and no further action shall be required of Investor for
the Board to include such Nominees on the Board’s Slate; provided, that, in the
event Investor is no longer entitled to nominate the full number of Nominees
then serving on the Board, Investor shall provide advance written notice to the
Company, of which currently servicing Nominee(s) shall be excluded from the
Board Slate, and of any other changes to the list of Nominees. If Investor fails
to provide such notice prior to the mailing to shareholders of the Director
Election Proxy Statement relating to such election (or, if earlier, the filing
of the definitive Director Election Proxy Statement with the U.S. Securities and
Exchange Commission), a majority of the independent directors then serving on
the Board shall determine which of the Nominees of the Investor then serving on
the Board will be included in the Board’s Slate. Furthermore, the Company agrees
for so long as the Company qualifies as a “controlled company” under the rules
of the Exchange the Company will elect to be a “controlled company” for purposes
of the Exchange and will disclose in its annual meeting proxy statement that it
is a “controlled company” and the basis for that determination. The Company and
Investor acknowledge and agree that, as of the Effective Date, the Company will
be a “controlled company.”

 

3.          Committees. From and after the Effective Date hereof until such time
as Investor and its Affiliates cease to Beneficially Own shares of Common Stock
representing at least 10% of the total voting power of the then outstanding
Common Stock, Investor shall have the right to designate a number of members of
each committee of the Board equal to the product obtained by multiplying (a) the
Investor Voting Control and (b) the number of positions, including any
vacancies, on the applicable committee with such product rounded up to the
nearest whole number, provided that any such designee shall be a director and
shall be eligible to serve on the applicable committee under applicable law or
listing standards of the Exchange, including any applicable independence
requirements (subject in each case to any applicable exceptions for “controlled
companies”). Any additional members shall be determined by the Board. Nominees
designated to serve on a Board committee shall have the right to remain on such
committee until the next election of directors, regardless of the level of
Investor Voting Control following such designation. Unless Investor notifies the
Company otherwise prior to the time the Board takes action to change the
composition of a Board committee, and to the extent Investor has the requisite
Investor Voting Control to nominate a Board committee member at the time the
Board takes action to change the composition of any such Board committee, any
Nominee currently designated by the Investor to serve on a committee shall be
presumed to be re-designated for such committee.

 

 3 

 

 

4.          Obligations of Investor. As a condition to any Nominee’s nomination
for election or designation to fill a vacancy as a director of the Company
hereunder, Investor shall (or shall cause the Nominee) promptly upon the request
of the Company from time to time and on or prior to the date specified by the
Company in such request, provide to the Company (i) such information as is
required to be disclosed in a Director Election Proxy Statement under applicable
law, (ii) an executed consent from the Nominee to be named as a nominee in the
Company’s Director Election Proxy Statement for the applicable stockholder
meeting and to serve as a director if so elected, and (iii) such other
information as the Company may reasonably and customarily request.

 

5.          Amendment and Waiver. Any provision of this Agreement may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed,
in the case of an amendment, by the Company and Investor, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. Investor shall not be obligated to nominate all (or
any) of the Nominees it is entitled to nominate pursuant to this Agreement for
any election of directors but the failure to do so shall not constitute a waiver
of its rights hereunder with respect to future elections; provided, however,
that in the event Investor fails to nominate all (or any) of the Nominees it is
entitled to nominate pursuant to this Agreement prior to the mailing to
shareholders of the Director Election Proxy Statement relating to such election
(or, if earlier, the filing of the definitive Director Election Proxy Statement
with the U.S. Securities and Exchange Commission), the Governance, Compliance
and Nominating Committee of the Board shall be entitled to nominate individuals
in lieu of such Nominees for inclusion in the Board’s Slate and the applicable
Director Election Proxy Statement with respect to the election for which such
failure occurred and Investor shall be deemed to have waived its rights
hereunder with respect to such election. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

6.         Termination. This Agreement shall terminate automatically on the date
that Investor and its Affiliates, collectively, cease to Beneficially Own shares
of Common Stock representing at least 10% of the total voting power of the then
outstanding Common Stock.

 

7.          Benefit of Parties. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors and assigns. Notwithstanding the foregoing, the Company may not
assign any of its rights or obligations hereunder without the prior written
consent of Investor. Nothing herein contained shall confer or is intended to
confer on any third party or entity that is not a party to this Agreement any
rights under this Agreement.

 

 4 

 

 

8.          Headings. Headings are for ease of reference only and shall not form
a part of this Agreement.

 

9.          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

 

10.         Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement may be brought against any of the parties in any federal court located
in the State of Delaware or any Delaware state court, and each of the parties
hereby consents to the exclusive jurisdiction of such court (and of the
appropriate appellate courts) in any such suit, action or proceeding and waives
any objection to venue laid therein. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Without limiting the foregoing, each
of the parties agrees that service of process upon such party at the address
referred to in Section 17, together with written notice of such service to such
party, shall be deemed effective service of process upon such party.

 

11.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT.

 

12.         Entire Agreement. With the exception of the Merger Agreement, this
Agreement constitutes the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior agreements (other than the Merger
Agreement), understandings and negotiations, both written and oral among the
parties with respect to the subject matter hereof.

 

13.         Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be deemed an original. This
Agreement shall become effective when each party shall have received a
counterpart hereof signed by each of the other parties. An executed copy or
counterpart hereof delivered by facsimile shall be deemed an original
instrument.

 

14.         Severability. If any provision of this Agreement or the application
thereof to any person or circumstance shall be invalid or unenforceable to any
extent, the remainder of this Agreement and the application of such provisions
to other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.

 

15.         Further Assurances. Each of the parties hereto shall execute and
deliver such further instruments and do such further acts and things as may be
reasonably required to carry out the intent and purpose of this Agreement.

 

 5 

 

 

16.         Specific Performance. Each of the parties hereto agrees that
irreparable damage may occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in any federal or state court located in the State of Delaware, in
addition to any other remedy to which they are entitled at law or in equity.

 

17.         Notices. All notices, requests and other communications to any party
or to the Company shall be in writing (including telecopy, e-mail or similar
writing) and shall be given,

 

If to the Company:

 

BioScrip, Inc.
1600 Broadway, Suite 700
Denver, CO 80202
Attention: General Counsel

 

With a copy to (which shall not constitute notice):

 

Gibson, Dunn & Crutcher, LLP

200 Park Avenue

New York, NY 10166

Attention: Sean P. Griffiths

 

If to any member of Investor or any Nominee:

 

c/o HC Group Holdings I, LLC

c/o Madison Dearborn Partners, L.L.C.

70 W. Madison St.

Suite 4600

Chicago, Illinois 60602

Attention: General Counsel

 

With a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP

300 N. LaSalle

Chicago, IL 60654

Attention: Sanford E. Perl, P.C.

    Mark A. Fennell, P.C.

 

or to such other address or telecopier number as such party or the Company may
hereafter specify for the purpose by notice to the other parties and the
Company. Each such notice, request or other communication shall be effective
when delivered at the address specified in this Section 17 during regular
business hours.

 

 6 

 

 

18.         Enforcement. Each of the parties hereto covenant and agree that the
disinterested members of the Board have the right to enforce, waive or take any
other action with respect to this Agreement on behalf of the Company.

 

*         *         *         *         *

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

  BIOSCRIP, INC.         By: /s/ Daniel Greenleaf     Name: Daniel E. Greenleaf
    Title: President         HC GROUP HOLDINGS I, LLC         By: /s/ Clifford
Berman     Name: Clifford Berman      Title: Corporate Secretary

 

[BioScrip - Director Nomination Agreement]

 

 

 